     Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 1 of 20 PageID #:26




                      UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF ILLINOIS (CHICAGO)
______________________________________________________________________________

LOUIS BEDROCK,                                               CASE NO. 1:20-cv-05171
          Plaintiff,

       v.                                                    Judge Charles R. Norgle, Sr.

TRANS UNION, LLC; and VERIZON
WIRELESS PERSONAL
COMMUNICATIONS, LP d/b/a
VERIZON WIRELESS;
            Defendants.
______________________________________________________________________________

         TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT
                        AND AFFIRMATIVE DEFENSES
______________________________________________________________________________

       Trans Union, LLC (“Trans Union”), by counsel, responds to Plaintiff’s Complaint (the

“Complaint”) as follows. For the Court’s convenience, Plaintiff’s allegations are set forth verbatim

with Trans Union’s responses immediately following.

                                            Introduction

       1.      This is an action for actual, statutory and punitive damages, costs and attorney’s

fees brought pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (FCRA).

       ANSWER:         Trans Union denies that it violated the FCRA (or any other law). Trans

Union denies that Plaintiff is entitled to any damages, costs, fees or other relief from or against

Trans Union. Trans Union states that the remaining allegations of this paragraph are legal

conclusions and, so stating, denies them.

       2.      On or around July 30, 2019, an account unknown and unauthorized by Plaintiff was

opened with Verizon Wireless. This account began reporting on Plaintiff’s credit reports. Plaintiff

disputed the account and the inaccurate credit reporting with Verizon Wireless directly, as well as




                                             Page 1 of 20
     Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 2 of 20 PageID #:27




with the credit reporting agencies, including Defendant and Trans Union. Defendants failed to

conduct a reasonable investigation and concluded that Plaintiff was responsible for the accounts.

        ANSWER:          Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

                                  Jurisdiction, Venue and Parties

        3.      This Court has original jurisdiction over Plaintiff’s claims arising under the FCRA

pursuant to 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

        ANSWER:          Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

        4.      Personal jurisdiction exists over Defendants as they regularly conduct business in

the State of Illinois.

        ANSWER:          Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

        5.      Venue is appropriate in the United States District Court for the Northern District of

Illinois, Chicago Division, pursuant to 28 U.S.C. § 1391, as Defendants regularly conduct business

in and are residents of the State of Illinois.

        ANSWER:          Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

        6.      Plaintiff is, and was at all relevant times a “consumer” as defined by the FCRA, 15

U.S.C. § 1681a(c).




                                                 Page 2 of 20
        Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 3 of 20 PageID #:28




         ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

         7.     Defendant Trans Union LLC (“Trans Union”) is a consumer reporting agency

whose principle [sic] office is located in Chicago, Illinois. Trans Union regularly conducts

business in the State of Illinois through its registered agent Prentice-Hall Corporation System,

located at 801 Adlai Stevenson Drive, Springfield, Illinois 62703.

         ANSWER:        Trans Union admits that it is a “consumer reporting agency” as that term is

defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. Trans Union admits that it is

a Delaware limited liability company with its principal place of business in Chicago, Illinois.

Trans Union states that the remaining allegations of this paragraph are legal conclusions and, so

stating, denies them.

         8.     Trans Union is a “consumer reporting agency” as defined by 15 U.S.C. § 1681a(f)

[sic]

         ANSWER:        Trans Union admits that it is a “consumer reporting agency” as that term is

defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. Trans Union states that the

remaining allegations of this paragraph are legal conclusions and, so stating, denies them.

         9.     Defendant Verizon Wireless Communications, LP d/b/a Verizon Wireless

(“Verizon”) or (“Verizon Wireless”) is a foreign limited liability company headquartered in New

Jersey and authorized to do business in the State of Illinois through its registered agent, C T

Corporation System, located at 208 South Lasalle Street, Suite 814, Chicago, Illinois 60604.

         ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.




                                             Page 3 of 20
     Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 4 of 20 PageID #:29




                                         General Allegations

        10.     On or around July 30, 2019, someone other than Plaintiff opened a Verizon account

in Plaintiff’s name.

        ANSWER:         Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

        11.     Plaintiff did not authorize the application for, or opening of a Verizon account in

his name.

        ANSWER:         Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

        12.     The opening of the Verizon account in Plaintiff’s name was the result of

identification (ID) theft.

        ANSWER:         Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

        13.     On or around March 24, 2020, Plaintiff accessed his Trans Union credit report

online to review it before he began the process of purchasing a new vehicle.

        ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

        14.     Plaintiff was shocked to see that his credit score had dropped over 150 points and

that on this report that there was a Verizon Wireless account reporting with a past due balance of

$184 and as placed for collections.




                                              Page 4 of 20
     Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 5 of 20 PageID #:30




        ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

        15.     Plaintiff immediately began disputing directly with Verizon Wireless, as well as

through Trans Union.

        ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

        16.     On or around April 15, 2020, Defendant Trans Union sent Plaintiff dispute results

verifying the fraudulent account as accurate.

        ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations, which has the effect of a denial under

Rule 8(b)(5).

        17.     Plaintiff again disputed the fraudulent account with Trans Union.

        ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations, which has the effect of a denial under

Rule 8(b)(5).

        18.     On or around May 21, 2020, Trans Union sent Plaintiff another set of dispute results

again verifying the account as accurate.




                                              Page 5 of 20
     Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 6 of 20 PageID #:31




         ANSWER:        Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations, which has the effect of a denial under

Rule 8(b)(5).

         19.    On or around May 16, 2020, Plaintiff sent a dispute letter directly to Defendant

Verizon.

         ANSWER:        Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

         20.    On or around June 8, 2020, Plaintiff received a letter from Verizon stating, in

pertinent part, that “We have reviewed our records, as well as the information you have provided,

and have been unable to substantiate your claim that this account was opened without your

knowledge or consent.”

         ANSWER:        Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

         21.    On June 16, 2020, Plaintiff filed an Identity Theft Report with the Federal Trade

Commission, report number 119582712.

         ANSWER:        Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

         22.    On the same day, June 16, 2020, Plaintiff filed a report with the Roselle Police

Department, case number 20-011282.

         ANSWER:        Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

         23.    On the same day, June 16, 2020, Plaintiff mailed yet another dispute letter to Trans

Union.




                                              Page 6 of 20
      Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 7 of 20 PageID #:32




        ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations, which has the effect of a denial under

Rule 8(b)(5).

        24.     On or around June 23, 2020, after at least three separate disputes, Defendant Trans

Union responded to Plaintiff’s dispute and finally removed this fraudulent account from Plaintiff’s

credit file.

        ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations, which has the effect of a denial under

Rule 8(b)(5).

        25.     On June 16, 2020, Plaintiff mailed another dispute letter to Verizon. Plaintiff

mailed this letter to the address that was listed as being the “Fraud Prevention Team” on Verizon’s

own response to him just 10 days prior, on June 6, 2020.

        ANSWER:         Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

        26.     On or around August 10, 2020, Plaintiff received his dispute letter to Verizon back

and was told that it was sent to the wrong address.

        ANSWER:         Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

        27.     As of the date of this filing, Defendant Verizon still has this fraudulent account

opened in Plaintiff’s name.

        ANSWER:         Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).




                                              Page 7 of 20
     Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 8 of 20 PageID #:33




        28.     As a result of Defendants’ conduct, Plaintiff has suffered actual damages in the form

of adverse interest rates, lost loan and credit opportunities, credit defamation, time and expense

dealt with repeatedly disputing the accounts and communicating with Defendants, as well as

emotional distress.

        ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

        29.     All necessary conditions precedent to the filing of this action have occurred.

        ANSWER:         Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

Trans Union states that the remaining allegations of this paragraph are legal conclusions and, so

stating, denies them.

                                           COUNT I
                    (Violations of the FCRA § 1681i(a) by Trans Union LLC)

        30.      Plaintiff re-alleges and incorporates paragraphs 1 through 29, including all

subparts, as if fully set forth herein.

        ANSWER:         Trans Union reasserts its answers and responses set forth herein.

        31.     Trans Union violated 15 U.S.C. § 168li by failing to delete inaccurate information

in Plaintiff’s credit file after receiving notice of such inaccuracies, by failing to conduct a lawful

reinvestigation, and by failing to maintain reasonable procedures with which to filter and verify

disputed information in Plaintiff’s credit file.

        ANSWER:         Trans Union denies the allegations contained in this paragraph.




                                               Page 8 of 20
     Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 9 of 20 PageID #:34




        32.     Plaintiff told Trans Union that he had already tried to fix the fraudulent account

with the [sic] Verizon directly, but that the furnisher still refused to remove the fraudulent account.

        ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations, which has the effect of a denial under

Rule 8(b)(5).

        33.     Trans Union took no independent action to investigate the dispute or to determine

whether Plaintiff was the victim of identity theft.

        ANSWER:         Trans Union denies that it violated the FCRA (or any other law). Trans

Union states that it lacks knowledge or information at this time sufficient to form a belief about

the truth of the remaining allegations, which has the effect of a denial under Rule 8(b)(5).

        34.     Trans Union failed to investigate Plaintiff’s dispute despite Plaintiff providing all

the necessary information. Trans Union chose to ignore all the information provided in the dispute

and rely solely on the information provided by Verizon. Plaintiff even provided his contact

information, but Trans Union made no attempt to contact him to obtain any additional information

if any was needed.

        ANSWER:         Trans Union denies the allegations contained in this paragraph.

        35.     Trans Union chose to ignore this information and simply parroted the information

provided by the furnisher.

        ANSWER:         Trans Union denies that it violated the FCRA (or any other law). Trans

Union states that it lacks knowledge or information at this time sufficient to form a belief about

the truth of the remaining allegations, which has the effect of a denial under Rule 8(b)(5).

        36.     As a result of Trans Union’s conduct, action and inaction, Plaintiff suffered actual

damages in the form of adverse interest rates, lost loan and credit opportunities, credit defamation,




                                              Page 9 of 20
     Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 10 of 20 PageID #:35




time and expense dealt with repeatedly disputing the accounts and communicating-with

Defendant, as well as emotional distress.

        ANSWER:         Trans Union denies the allegations contained in this paragraph.

        37.     Trans Union’s conduct, action, and inaction was willful, rendering it liable for

actual or statutory damages, and punitive damages pursuant to 15 U.S.C. § 1681n. In the

alternative, Trans Union was negligent, entitling Plaintiff to recover actual damages under 15

U.S.C. § 1681o.

        ANSWER:         Trans Union denies the allegations contained in this paragraph.

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant Trans Union Information Solutions, Inc. [sic] for statutory damages,

punitive damages, actual damages, costs, interest, attorney fees, for pre-judgment and post-

judgment interest at the legal rate, enjoinder from further violations of these parts, and any other

such relief the Court may deem just and proper.

        ANSWER:         Trans Union denies that Plaintiff is entitled to any damages, costs, fees or

other relief from or against Trans Union. Trans Union denies that the remaining statements

contained in this paragraph require a response from Trans Union.

                                          COUNT II
                   (Violations of the FCRA § 1681e(b) by Trans Union LLC)

        38.     Plaintiff re-alleges and incorporates paragraphs 1 through 29, including all

subparts, as if fully set forth herein.

        ANSWER:         Trans Union reasserts its answers and responses set forth herein.

        39.     Trans Union violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the credit report

and credit files it published and maintains concerning Plaintiff.



                                             Page 10 of 20
    Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 11 of 20 PageID #:36




       ANSWER:         Trans Union denies the allegations contained in this paragraph.

       40.     Plaintiff did not apply for the account with Verizon and Trans Union allowed for

fraudulent accounts to remain. Plaintiff did not apply for any account with Verizon, nor did he

authorize anyone else to apply for the account. Despite this, Trans Union’s procedures allowed

for the account to be reported on Plaintiff’s Trans Union credit report.

       ANSWER:         Trans Union denies that it violated the FCRA (or any other law). Trans

Union states that it lacks knowledge or information at this time sufficient to form a belief about

the truth of the remaining allegations as they apply to Trans Union, which has the effect of a denial

under Rule 8(b)(5). Trans Union states that it lacks knowledge or information sufficient to form a

belief about the truth of the remaining allegations, which has the effect of a denial under Rule

8(b)(5).

       41.     As a result of Trans Union’s conduct, action and inaction, Plaintiff suffered actual

damages in the form of adverse interest rates, lost loan and credit opportunities, credit defamation,

time and expense dealt with repeatedly disputing the accounts and communicating with Defendant,

as well as emotional distress.

       ANSWER:         Trans Union denies the allegations contained in this paragraph.

       42.     Trans Union’s conduct, action, and inaction was willful, rendering it liable for

punitive damages pursuant to 15 U.S.C. § 1681n. In the alternative, if Trans Union .was negligent,

Plaintiff is entitled to recover under 15 U.S.C. § 1681o.

       ANSWER:         Trans Union denies the allegations contained in this paragraph.

       43.     Plaintiff is entitled to recover costs and attorney’s fees from Trans Union pursuant

to 15 U.S.C. § 1681n and § 1681o.

       ANSWER:         Trans Union denies the allegations contained in this paragraph.




                                             Page 11 of 20
     Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 12 of 20 PageID #:37




        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant Trans Union Information Solutions, Inc. [sic] for statutory damages,

punitive damages, actual damages, costs, interest, attorney fees, for pre-judgment and post-

judgment interest at the legal rate, enjoinder from further violations of these parts, and any other

such relief the Court may deem just and proper.

        ANSWER:         Trans Union denies that Plaintiff is entitled to any damages, costs, fees or

other relief from or against Trans Union. Trans Union denies that the remaining statements

contained in this paragraph require a response from Trans Union.

                                       COUNT III
   (Violations of FCRA § 1681s-2(b) by Verizon Wireless, Personal Communications, LP
                                 d/b/a Verizon Wireless)

        44.     Plaintiff re-alleges and incorporates paragraphs 1 through 29, including all

subparts, as if fully set forth herein.

        ANSWER:         Trans Union reasserts its answers and responses set forth herein.

        45.     Verizon is an entity who, regularly and in the course of business, furnishes

information to one or more consumer reporting agencies about its transactions or experiences with-

any consumer and therefore constitutes a “furnisher of information’’ as codified at 15 U.S.C. §

1681s-2.

        ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

        46.     Verizon published false information regarding Plaintiff’s alleged debt obligation

and the Verizon account to the credit reporting agencies, like Trans Union, and through those same

credit reporting agencies to all of Plaintiff’s potential lenders.




                                              Page 12 of 20
    Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 13 of 20 PageID #:38




       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

       47.     On one or more occasions within the past two years, by example only and without

limitation, Verizon violated 15 U.S.C. § 1681s-2(b)(l)(B) by failing to review all relevant

information provided by the consumer reporting agencies along with Plaintiff’s disputes.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       48.     When Plaintiff mailed his written disputes and enclosures, or completed online

disputes to consumer reporting agencies (CRAs) like Trans Union, those CRAs use a dispute

system named “e-OSCAR” which has been adopted by the CRAs and by their furnisher-customers

such as Verizon. It is an automated system and the procedures used by the CRAs are systemic and

uniform.

       ANSWER:         Trans Union states that the e-OSCAR system speaks for itself. To the extent

that Plaintiff misquotes or mischaracterizes the circumstances surrounding the adoption and

implementation of the e-OSCAR system, Trans Union denies the allegations as stated. Trans

Union states that it lacks knowledge or information at this time sufficient to form a belief about

the truth of the remaining allegations as they apply to Trans Union, which has the effect of a denial

under Rule 8(b)(5). Trans Union states that it lacks knowledge or information sufficient to form a




                                             Page 13 of 20
    Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 14 of 20 PageID #:39




belief about the truth of the remaining allegations, which has the effect of a denial under Rule

8(b)(5).

       49.     When a CRA, like Trans Union, receives a consumer dispute, it (usually via an

offshore, outsourced vendor) translates that dispute into an Automated Credit Dispute Verification

or “ACDV” form.

       ANSWER:         As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       50.     The ACDV form is the method by which Verizon has elected to receive consumer

disputes pursuant to 15 U.S.C. § 1681i(a).

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       51.     Based on the manner in which Trans Union responded or failed to respond to each

of Plaintiff’s disputes, representing that Verizon had verified the supposed accuracy of its

reporting, Plaintiff alleges that Trans Union did in fact forward ACDV(s) to Verizon.

       ANSWER:         Trans Union denies that it violated the FCRA (or any other law). Trans

Union states that it lacks knowledge or information at this time sufficient to form a belief about

the truth of the remaining allegations as they apply to Trans Union, which has the effect of a denial

under Rule 8(b)(5). Trans Union states that it lacks knowledge or information sufficient to form a




                                             Page 14 of 20
    Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 15 of 20 PageID #:40




belief about the truth of the remaining allegations, which has the effect of a denial under Rule

8(b)(5).

       52.     Verizon understood the nature of the Plaintiff’s disputes when it received the

ACDV(s) from Trans Union.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

       53.     Verizon violated 15 U.S.C. § 1681s-2(b) by failing to fully and properly investigate

Plaintiff’s dispute of Verizon’s representations; by failing to review all relevant information

regarding same; by failing to correctly report the results of an accurate investigation to every other

credit reporting agency; and by failing to permanently and lawfully correct its own internal records

to prevent the re-reporting of Verizon’s representations to the consumer reporting agencies.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       54.     Verizon violated 15 U.S.C. § 1681s-2(b) by continuing to furnish inaccurate

information to Trans Union after Verizon had been notified of the dispute and that the information

was inaccurate.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).




                                             Page 15 of 20
     Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 16 of 20 PageID #:41




         55.    Verizon knowingly chose to follow procedures which did not review, confirm or

verify who the responsible party was for the lease and debt in question. Further, Verizon had all

of the evidence and information with which to recognize and confirm Plaintiff was not the liable

party.

         ANSWER:       Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

         56.    As a result of Verizon’s conduct, action and inaction, Plaintiff suffered damage by

denial of a potential apartment, loss of time due to Plaintiff’s attempts to correct the inaccurate

information; stress; and the mental and emotional pain, anguish, humiliation and embarrassment

of credit denials.

         ANSWER:       Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

         57.    Verizon’s conduct, action, and inaction was willful, rendering it liable for actual or

statutory damages, and punitive damages. pursuant to 15 U.S.C. § 1681n. In the alternative,

Verizon was negligent entitling Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

         ANSWER:       Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

         WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Verizon, Inc., for statutory damages, punitive damages, actual damages, costs,




                                             Page 16 of 20
    Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 17 of 20 PageID #:42




interest, attorney fees, enjoinder from further violations of these parts and any other such relief the

Court may deem just and proper.

         ANSWER:       Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

                                  AFFIRMATIVE DEFENSES

         1.    Plaintiff has failed to state a claim against Trans Union upon which relief may be

granted.

         2.    Plaintiff’s state law and common law claims are pre-empted by the Fair Credit

Reporting Act, 15 U.S.C. § 1681, et seq.

         3.    Trans Union’s reports concerning Plaintiff were true or substantially true.

         4.    Trans Union has at all times followed reasonable procedures to assure maximum

possible accuracy of its credit reports concerning Plaintiff.

         5.    Plaintiff’s claims are barred, in whole or in part, by the applicable statute of

limitations.

         6.    Plaintiff’s claims are barred, in whole or in part, by 15 U.S.C. §§ 1681h(e) and/or

1681t.

         7.    At all relevant times, Trans Union acted within the absolute and qualified privileges

afforded it under the FCRA, the United States Constitution, applicable State Constitutions and the

common law.

         8.    Plaintiff’s claims are barred, in whole, or in part, by the equitable theories of

estoppel, waiver and laches.

         9.    Plaintiff has failed to take reasonable steps to mitigate his damages, if any.




                                              Page 17 of 20
    Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 18 of 20 PageID #:43




       10.     Plaintiff’s damages are the result of acts or omissions committed by Plaintiff.

       11.     Plaintiff’s damages are the result of acts or omissions committed by the other

parties over whom Trans Union has no responsibility or control.

       12.     Plaintiff’s damages are the result of acts or omissions committed by non-parties to

this action over whom Trans Union has no responsibility or control.

       13.     Any claim for exemplary or punitive damages asserted by Plaintiff violates Trans

Union’s rights under the Due Process and Excessive Fines clauses of the Fifth, Sixth, Eighth and

Fourteenth Amendments to the United States Constitution and the analogous provisions of

applicable State Constitutions and under the First Amendment of the United States Constitution

and the analogous provisions of applicable State Constitutions.

       14.     Trans Union reserves the right to assert additional defenses as may become

apparent through additional investigation and discovery.

       WHEREFORE, Defendant Trans Union, LLC, by counsel, denies that Plaintiff is entitled

to judgment or to any of the relief sought, and respectfully requests that judgment be entered in its

favor and against Plaintiff on all counts set forth in the Complaint, and that Trans Union, LLC, be

awarded its costs incurred in defending this action, along with such other relief as this Court deems

equitable and just.




                                             Page 18 of 20
Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 19 of 20 PageID #:44




                                  Respectfully submitted,


                                  /s/ James L. Policchio
                                  Laura K. Rang, Esq. (IL #2623849)
                                  James L. Policchio, Esq. (IL #3473749)
                                    (admitted Pro Hac Vice)
                                  Schuckit & Associates, P.C.
                                  4545 Northwestern Drive
                                  Zionsville, IN 46077
                                  Telephone: 317-363-2400
                                  Fax: 317-363-2257
                                  E-Mail: sbrady@schuckitlaw.com
                                           jpolicchio@schuckitlaw.com

                                  Counsel for Defendant Trans Union, LLC

                                  Daniel O. Halvorsen, Esq. (IL #6225111)
                                  TransUnion, LLC
                                  555 West Adams Street
                                  Chicago, IL 60661
                                  Phone: (312) 213-9858
                                  Fax: (312) 466-7986
                                  E-Mail: daniel.halvorsen@transunion.com

                                  Local Counsel for Defendant Trans Union, LLC




                                 Page 19 of 20
     Case: 1:20-cv-05171 Document #: 9 Filed: 09/23/20 Page 20 of 20 PageID #:45




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 23rd day of September, 2020. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

electronic filing.

 James J. Parr, Esq.                                Joshua R. Kersey, Esq.
 james@agrusslawfirm.com                            jkersey@forthepeople.com

         The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the 23rd day of September, 2020

properly addressed as follows:

 None.


                                              /s/ James L. Policchio
                                              Laura K. Rang, Esq. (IL #2623849)
                                              James L. Policchio, Esq. (IL #3473749)
                                                (admitted Pro Hac Vice)
                                              Schuckit & Associates, P.C.
                                              4545 Northwestern Drive
                                              Zionsville, IN 46077
                                              Telephone: 317-363-2400
                                              Fax: 317-363-2257
                                              E-Mail: sbrady@schuckitlaw.com
                                                       jpolicchio@schuckitlaw.com

                                              Counsel for Defendant Trans Union, LLC




                                             Page 20 of 20
